AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Jane Doe
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-01696-JAD-PAL
Fausto Barraza-Balcazar


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Default judgment is entered in favor of the plaintiff, Jane Doe as parent and natural guardian on behalf of
Joann Doe, the minor, and against Fausto Barraza-Balcazar in the amount of $100,000.00.




         2/8/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Cacciabaudo
                                                             Deputy Clerk
